Citation Nr: 0634193	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho that denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The veteran perfected a timely appeal of this 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was sexually assaulted at 
knifepoint during service in the Philippines, and that this 
assault causes him PTSD.  In a written statement dated July 
2, 2005, a friend and former roommate of the veteran claimed 
that during the winter of 1972 the veteran confided in the 
friend about the sexual assault.  Because the veteran's claim 
for PTSD is based on an in-service personal assault, the 
friend's statement may be used to corroborate the veteran's 
account of his claimed PTSD stressor incident.  See 38 C.F.R. 
§ 3.304(f)(3).

Also, although the veteran was afforded a VA psychiatric 
examination regarding his claimed PTSD in March 2003, the 
examination was specifically limited to determining PTSD with 
respect to the claimed stressor of the death of the veteran's 
friend, and did not address the veteran's claimed in-service 
sexual assault.

In light of the above, the veteran should be afforded a VA 
psychiatric examination in order to determine whether the 
veteran currently has PTSD due to his claimed in-service 
sexual assault.

Additionally, in the consolidated decision of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should afford the veteran a VA 
examination by a specialist with the 
appropriate expertise in order to 
determine whether the veteran has PTSD 
due to an in-service sexual assault.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on an evaluation of the 
veteran, the statement by the veteran's 
friend dated July 2, 2005, and a review 
of the entire claims folder, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that the veteran 
currently has PTSD due to an in-service 
sexual assault.  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.













The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



